DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-8, 11, 13, 15-18, 20-21 and 23-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lubomirsky et al., US 2014/0209027.
Lubomirsky et al. shows the invention substantially as claimed including a composite plasma modulator for a plasma chamber, the composite plasma modulator comprising: a first modulating portion 104 (fig.1) or 214/206 (fig. 2) comprising a first dielectric material (Si); and a second modulating portion 110 (fig. 1) or 206/264 (fig. 2) comprising a second dielectric material (Y2O3,SiO2) and horizontally surrounding a part 
It should further be noted that, as broadly claimed, the first modulating portion would read in, for example, the red portion of 104 in fig. 1 below, and the second modulating portion would read in, for example, the green portion of 110 in the fig. 1 below.  Therefore, Lubomirsky et al. further discloses that the topmost surface of the first modulating portion (color red in fig.1 below) is above the topmost surface of the second modulating portion (color green in fig. 1 below), and the outermost side surface of the first modulating portion extends straight upwardly from and substantially in a direction normal to the bottommost surface thereof and past the topmost surface of the second modulating portion to reach the topmost surface of the first modulating portion.  

    PNG
    media_image1.png
    508
    728
    media_image1.png
    Greyscale


With respect to claims 11 and 13, it should be noted that the first dielectric material of the first modulating portion comprises Si which has a dielectric constant ranged from about 1.5 to about 100.
.

Claim(s) 1-3, 7, 11, 13, 15-17, 21-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howald et al., US 6,074,516.
Howald et al. shows the invention as claimed including a composite plasma modulator for a plasma chamber, the composite plasma modulator comprising: a first modulating portion 302 comprising a first dielectric material; and a second modulating portion 300 comprising a second dielectric material and horizontally surrounding a part 
It should further be noted that, as broadly claimed, the first modulating portion would read in, for example, the red portion of 302 in fig. 4 below, and the second modulating portion would read in, for example, the green portion of in the fig. 4 below.  Therefore, Howald et al. further discloses that the topmost surface of the first modulating portion (color red in fig. 4 below) is above the topmost surface of the second modulating portion (color green in fig. 4 below), and the outermost side surface of the first modulating portion extends straight upwardly from and substantially in a direction normal to the bottommost surface thereof and past the topmost surface of the second modulating portion to reach the topmost surface of the first modulating portion.  

    PNG
    media_image2.png
    325
    601
    media_image2.png
    Greyscale


With respect to claims 11, 13 and 22, it should be noted that the first dielectric material of the first modulating portion comprises SiO2, Si3N4, AI2O3, Y203, Ti02, Hf02, Zr02, Si, Ta205, La203, SrTi03, ZrSi04, HfSi04, or a combination thereof; the first dielectric material of the first modulating portion has a dielectric constant ranged from about 1.5 to about 100; and the first dielectric material of the first modulating portion has a band gap greater than that of the second dielectric material of the second modulating portion.
Regarding claims 15-17, it should be noted that Howald et al. further discloses a plasma processing apparatus, comprising a chamber comprising a plasma zone; a plasma generator 104/304 configured to generate a plasma in the plasma zone; wherein the composite plasma modulator is disposed between the plasma generator and the plasma zone; and an electrode opposite to the composite plasma modulator; and the apparatus comprises a slot shell adjacent to a chamber wall of the chamber; .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al., US 2014/0209027 in view of Blonigan et al., US 2004/0250955.
Lubomirsky et al. is applied as above but do not expressly disclose that the first modulating portion is moveable relative to the second modulating portion.  Blonigan et al. discloses a moveable gas distribution plate 918 (see, for example, fig. 9).  Therefore, in view of this disclosure, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Lubomirsky et al. as to comprise a moveable gas distribution plate because such means is known and used in the art in order to control the plasma characteristics by controlling the spacing between the substrate support and the gas distribution plate, and thereby improving the apparatus and the method performed within the apparatus.  It should be noted that in the apparatus of Lubomirsky et al. modified by Blonigan et al. the first modulating portion would be moveable relative to the second modulating portion. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lubomirsky et al., US 2014/0209027 in view of Williams, US 5,614,026 or Wickramanayaka et al., US 2005/0028935.
Lubomirsky et al. is applied as above but does not expressly disclose that the first dielectric material of the first modulating portion has a band gap greater than that of the second dielectric material of the second modulating portion.  Williams disclose a gas distribution plate 370 that can be made of an electrically non-conductive material, such as quartz or silicon (see, for example, col. 6, lines 39-47).  Also, Wickramanayaka et al. .  

Claims 5, 8, 14, 18-20 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howald et al., US 6,074,516 in view of Kim et al., US 2004/0261718.
Regarding claims 5, 8, 18, 20 and 25, Howald et al. is applied as above but does not expressly disclose that the apparatus further comprises a third modulating portion.  Kim et al. discloses a composite plasma modulator for a plasma chamber, the composite plasma modulator comprising: a first modulating portion 312b comprising a first dielectric material; a second modulating portion 312a comprising a second dielectric material and coupled to the first modulating portion, and a third modulating portion 340/350/360 coupled to the second modulating portion and made by a third dielectric material that is different from the second dielectric material of the second modulating portion; the third modulating portion surrounding the second modulating portion; (see, for example, 
Concerning claims 14 and 19, Kim et al. discloses several embodiments in which modulating portion 350 has different positions with respect to the other modulating portions.  Also, it should be noted that the provision of mechanical or automated means to replace manual activity was held to have been obvious. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of Howald et al. modified by Kim et al. as to further comprise a mechanical or automated means to make the first modulating portion moveable because such mechanical or automated means are known in the art to effectively, efficiently and 
Additionally, and further regarding claim 20, Howald et al. is applied as above but does not expressly disclose that when viewed in a cross-section taken along a first direction normal to a top surface of the second dielectric portion, a width of the first dielectric portion is greater than a width of each of two sections of the second dielectric portion on either side of the first dielectric portion measured in a second direction along which the top surface of the second dielectric portion extends in said cross section.  However, a prima facie case of obviousness still exists because it would have been obvious to one of ordinary skill in the art to optimize the width of the first and/or the second dielectric portions during routine experimentation depending upon, for example, the desired plasma characteristics/density, and therefore, such limitation would not lend patentability to the instant application absent the showing of unexpected results.

Response to Arguments
Applicant's arguments filed 11/04/2020 have been fully considered but they are not persuasive. 
Applicant argues that Lubomirsky et al. fails to disclose “the outermost side surface of the first modulating portion extends straight upwardly from and substantially in a direction normal to the bottommost surface thereof and past the topmost surface of the second modulating portion to reach the topmost surface of the first modulating portion” as recited in newly amended claim 1.  The examiner respectfully disagrees and contends that the term “portion” is a broad term.  Therefore, and as stated in the above 

    PNG
    media_image1.png
    508
    728
    media_image1.png
    Greyscale

 Furthermore, applicant argues that Lubomirsky et al. fails to disclose “the outermost sidewall of the dielectric plate extends straight upwardly substantially in a direction normal to the bottom surface thereof and beyond a topmost surface of the first modulating portion and does not overlap the first modulating portion” as recited in newly amended independent claim 15.  The examiner respectfully disagrees and contends that the terms “portion” and “surface” are broad terms.  Therefore, as broadly claimed, the claimed dielectric plate would read in, for example, the red portion of 104 in fig. 1 
Additionally, applicant argues that Lubomirsky et al. fails to disclose “the third dielectric portion horizontally surrounds the second dielectric portion and has a topmost surface higher than the bottommost surface of the second dielectric portion and lower than the topmost surface of the second dielectric portion”, as recited in newly amended independent claim 20.  The examiner respectfully disagrees and contends that the term “portion” is a broad term.  Therefore, as broadly claimed, the claimed second dielectric  portion would read in, for example, the green portion of 110 in fig. 1 above, and the third dielectric portion would read in, for example, the blue portion of 112 in the fig. 1 above.  Therefore, Lubomirsky et al. further discloses that the third dielectric portion horizontally surrounds the second dielectric portion and has a topmost surface higher than the bottommost surface of the second dielectric portion and lower than the topmost surface of the second dielectric portion.
Applicant argues that Howald et al. fails to disclose “the outermost side surface of the first modulating portion extends straight upwardly from and substantially in a direction normal to the bottommost surface thereof and past the topmost surface of the second modulating portion to reach the topmost surface of the first modulating portion” as recited in newly amended claim 1.  The examiner respectfully disagrees and 

    PNG
    media_image2.png
    325
    601
    media_image2.png
    Greyscale


Furthermore, applicant argues that Howald et al. fails to disclose “the outermost sidewall of the dielectric plate extends straight upwardly substantially in a direction normal to the bottom surface thereof and beyond a topmost surface of the first 
Applicant’s argument with respect to the rejection of claim 20 over the Howald et al. reference has been considered but is moot in view of the new ground of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ishii et al. (US 6,622,650) discloses a composite dielectric window comprising plurality of portions (see, for example, figs. 9-12).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUZ L ALEJANDRO whose telephone number is (571)272-1430.  The examiner can normally be reached on Monday and Thursday, 8:30 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/LUZ L ALEJANDRO MULERO/Primary Examiner, Art Unit 1716                                                                                                                                                                                                        



February 12, 2021